917 F.2d 1302Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Godwin Nonyelum CHINAGOROM, Defendant-Appellant.
No. 90-6363.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1990.Decided Nov. 13, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-87-58)
Godwin Nonyelum Chinagorom, appellant pro se.
John Stuart Bruce, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Godwin Chinagorom is a former federal prisoner now in the custody of the Immigration and Naturalization Service.  He filed a motion in the district court seeking to enjoin the immigration court from considering an order of the district court entered on March 29, 1990, in his deportation proceedings while his appeal of the order was pending.  The district court denied the motion for injunction on July 16, 1990, and Chinagorom appeals.


2
We find no abuse of discretion in the denial of this motion and, therefore, affirm the district court's July 16, 1990, order.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED